DISMISS and Opinion Filed November 12, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00676-CV

                         ERIC DRAKE, Appellant
                                 V.
            WENDEL WITHROW, YU-LAN MARTIN, AND ASM, Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-03942

                            MEMORANDUM OPINION
                           Before Justices Evans, Lewis, and Brown
                                   Opinion by Justice Evans
       Before the Court is appellant’s motion to withdraw the appeal. Appellant has informed

the Court that he no longer wishes to pursue the appeal. Accordingly, we grant appellant’s

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /David Evans/
                                                  DAVID EVANS
130676F.P05                                       JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ERIC DRAKE, Appellant                               On Appeal from the 191st Judicial District
                                                    Court, Dallas County, Texas.
No. 05-13-00676-CV        V.                        Trial Court Cause No. 12-03942.
                                                    Opinion delivered by Justice Evans.
WENDEL WITHROW, YU-LAN                              Justices Lewis and Brown, participating.
MARTIN, AND ASM, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that appellees, WENDEL WITHROW, YU-LAN MARTIN, AND
ASM, recover their costs of this appeal from appellant, ERIC DRAKE.


Judgment entered this 12th day of November, 2013.




                                                   /David Evans/
                                                   DAVID EVANS
                                                   JUSTICE




1300676.R.docx                               –2–